Exhibit 10.2

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) made as of October 23, 2018, by and
among Orrstown Financial Services, Inc., a Pennsylvania corporation
(“Orrstown”), Orrstown Bank, a bank and trust company organized under the
Pennsylvania Banking Code of 1965 and a wholly owned subsidiary of Orrstown (the
“Bank”) (Orrstown and the Bank are hereinafter collectively referred to as the
“Employer”) and Ellen Fish, an adult individual (the “Executive”). This
Agreement is being executed in connection with the Agreement and Plan of Merger
by and between Orrstown Financial Services, Inc. and Hamilton Bancorp, Inc.
dated October 23, 2018, (the “Merger Agreement”). The date on which the
Effective Time (as defined by Section 1.2 of the Merger Agreement) of the
transactions contemplated by the Merger Agreement occurs shall be the effective
date of this Agreement (the “Effective Date”). The Employer and Executive are
also entering into a Change in Control Agreement (the “Change in Control
Agreement”), to be effective on the first anniversary of the Effective Date, to
provide certain rights and benefits to Executive in the event of a change of
control of Orrstown.

BACKGROUND

Executive is currently party to change in control agreement with Hamilton Bank
(the “Hamilton CIC Agreement”). Following the Closing, the Employer desires to
retain the service of Executive and to enter into this comprehensive Agreement
with Executive, which supersedes the Hamilton CIC Agreement (except as otherwise
specified herein) and addresses the terms and conditions of Executive’s
employment with the Employer, including but not limited to the consequences if
Executive’s employment is terminated for Good Reason or without Cause, each as
defined herein. Executive desires to be employed by Employer on the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I. Capacity and Duties.

1.1 Capacity and Duties.

(a) Executive shall serve hereunder initially as Executive Vice President and
Senior Lender, and thereafter during the Employment Period (as defined in
Section 2.1 below) in such other or additional positions as may be assigned by
the Board of Directors of the Employer and/or the Bank (collectively, the
“Board”) or by the President and Chief Executive Officer of the Employer acting
on behalf of the Board. Executive shall perform such duties and shall have such
authority consistent with Executive’s position as may from time to time
reasonably be specified by the Board or by the President and Chief Executive
Officer acting on behalf of the Board and in accordance with a job description
provided to Executive by the Employer. Executive shall report directly to the
Chief Executive Officer of the Employer and shall perform Executive’s duties for
the Employer principally at the headquarters of Hamilton Bancorp Inc. as of the
Effective Date, or at



--------------------------------------------------------------------------------

such other locations as may be determined by the Board or by the President and
Chief Executive Officer of the Employer acting on behalf of the Board, except
for periodic travel that may be necessary or appropriate in connection with the
performance of Executive’s duties hereunder. The terms and conditions of this
Agreement have been reviewed and approved by the Board’s Executive Compensation
Committee, and such Committee shall review the Agreement at least annually to
assess the continuing appropriateness of this Agreement in light of the
then-current needs of the Employer. No change in duties of Executive shall in
any way diminish the Base Salary payable to Executive pursuant to the provisions
of Section 3 herein.

(b) Executive shall devote Executive’s full working time, energy, skill and best
efforts to the performance of Executive’s duties hereunder, in a manner that
will faithfully and diligently further the business and interests of the
Employer, and shall not be employed by or participate or engage in or be a part
of in any manner the management or operation of any business enterprise other
than the Employer, (including, without limitation, participation by Executive on
any unaffiliated profit or non-profit board of directors) except: (i) for
Executive’s continued service on the board of directors of certain unaffiliated
organizations as set forth in Appendix A hereof; (ii) upon the prior written
notice to and consent of Executive Committee of the Board or the Chief Executive
Officer, or (iii) solely as an investor in real or personal property, the
management of which shall not detract from the performance of her duties
hereunder; provided, however, that the engagement by Executive in any such
business activity shall at all times be in conformity with the Employer’s Code
of Ethics, as the same may be amended or supplemented from time to time.
Notwithstanding anything herein to the contrary, Executive shall terminate any
such activity upon thirty (30) days’ written request by the Employer.

ARTICLE II. Term of Employment.

2.1 Term. The term of Executive’s employment under this Agreement shall commence
on the Effective Date and continue for a one (1) year period if not sooner
terminated or further extended pursuant to the terms of this Agreement (such
period, as earlier terminated or further extended, the “Employment Period”). The
Employment Period shall be extended automatically for one (1) additional year on
each anniversary of the Effective Date, unless either the Employer or Executive
gives contrary written notice to the other at least sixty (60) days prior to the
anniversary date. It is the intention of the parties that this Agreement
continue until (i) the expiration date if either party has given written notice
to the other party of her or its intention not to renew this Agreement as
provided above or (ii) the earliest of (a) the voluntary termination of
Executive’s employment with the Employer by Executive other than for Good Reason
(as defined in Section 4.2), (b) the voluntary termination of Executive’s
employment by Executive for Good Reason, (c) the termination of Executive’s
employment by the Employer for Cause (as defined in Section 4.4), (d) the
termination of Executive’s employment by the Employer without Cause,
(e) termination of Executive’s employment with the Employer due to Disability
(as defined in Section 4.5), (f) the termination of Executive’s employment with
the Employer due to her Retirement (as defined in Section 4.1), or (g) the death
of Executive. For the avoidance of doubt, written notice given by any party of
an intention not to renew this Agreement does not, in and of itself, establish a
right to any payments contemplated in Section 4 of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE III. Compensation.

3.1 Basic Compensation. As compensation for Executive’s services hereunder, the
Employer shall pay to Executive a salary at an initial annual rate equal to Two
Hundred Nineteen Thousand Five Hundred Sixteen Dollars and No Cents
($219,516.00), payable in periodic installments in accordance with the
Employer’s regular payroll practices in effect from time to time. Executive’s
annual salary, as determined in accordance with this Section 3.1, is hereinafter
referred to as Executive’s “Base Salary.” For years subsequent to the initial
year of the Employment Period, Executive’s Base Salary shall be set by the
Employer at an amount no less than the initial Base Salary. For each year in the
Employment Period, Executive shall be a participant in any bonus and/or
incentive compensation program for executives, including in particular any
annual cash bonus plan and/or equity-based long term incentive plan, that the
Employer may implement and administer from time to time during the Employment
Period, and the amount and form of such bonus and incentive compensation shall
be determined annually by the Employer consistent with its Board’s executive
compensation practices. Any annual bonus payable to Executive shall be paid in
the first quarter of the following fiscal year of the Employer on the date
annual bonuses are paid to senior management employees generally, subject to
Executive’s continued employment through such date. References herein to the
amount of Executive’s Base Salary or annual cash bonus or cash incentive
compensation shall be to the gross amount of such compensation element,
exclusive of any elective compensation deferral agreements entered into by
Executive from time to time. The determination of compensation payable by the
Employer hereunder shall be made by the Executive Compensation Committee of the
Board, or its designee, which shall perform an annual review of this Agreement,
the Employee’s performance with the Employer and compensation payable hereunder.

3.2 Employee Benefits. In addition to the compensation provided for in
Section 3.1, during the Employment Period, Executive shall participate in those
of the Employer’s broad-based employee retirement plans, welfare benefit plans,
and other benefit programs for which Executive is eligible under the terms of
the plan or program, on the same terms and conditions that are applicable to
employees generally. In addition, Executive may be eligible, as determined by
the Executive Compensation Committee of the Board from time to time, during the
Employment Period to participate in any of the Employer’s executive-only
retirement plan, deferred compensation plan, welfare benefit plan, or other
benefit programs, as and to the extent any such benefit programs, plans or
arrangements are or may from time to time be in effect during the Employment
Period.

3.3 Vacation and Leave. Executive shall be entitled to annual paid vacation,
leave of absence and leave for illness or temporary disability in conformity
with the Employer’s regular policies and practices, and any leave on account of
illness or temporary disability shall not constitute a breach by Executive of
Executive’s agreements hereunder.

3.4 Expense Reimbursement. During the Employment Period, the Employer shall
reimburse Executive for all reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder in accordance
with its regular reimbursement policies as in effect from time to time and upon
receipt of itemized vouchers therefor and such other supporting information as
the Employer may reasonably require.

 

3



--------------------------------------------------------------------------------

ARTICLE IV. Termination of Employment.

4.1 Voluntary Termination or Retirement. In the event Executive’s employment is
voluntarily terminated by the Executive other than for Good Reason (as defined
in Section 4.2), Employer shall not thereafter be obligated to make any further
payments hereunder other than amounts (including salary, expense reimbursement,
and employee benefits) accrued under this Agreement as of the date of such
termination in accordance with generally accepted accounting principles.
Termination of Executive’s employment based on “Retirement” shall mean voluntary
termination of Executive’s employment by Executive at any time after Executive
reaches age 65 or in accordance with any retirement policy establish by the
Board with Executive’s consent as it applies to her. In the event Executive’s
employment terminates due to Retirement, the Employer shall be obligated to pay
Executive an amount equal to six (6) months’ Base Salary payable during such
six-month period in accordance with the Employer’s normal payroll processing
intervals in effect from time to time at the rate in effect immediately prior to
the date of termination, together with a lump sum payment within thirty-five
(35) days after Executive’s termination date in an amount equal to 150% of the
Employer’s actual premium cost of providing group term life insurance coverage
to Executive for the three-year period following Executive’s termination date,
applicable expense reimbursements and all accrued and unpaid benefits and vested
benefits in accordance with the applicable employee benefit plans. Upon making
the payments described in this Section 4.1, the Employer shall have no further
compensation obligation to Executive hereunder. For avoidance of doubt, if
Executive terminates her employment for any reason, including voluntarily
resigning without Good Reason, within one (1) year of the Effective Date, the
provisions of Section 4.3 shall apply in lieu of this Section 4.1.

4.2 Termination for Good Reason; Termination Without Cause.

(a) Except as expressly provided in Section 2.2(a) and 2.2(b) of the Change in
Control Agreement, in the event:

(i) Executive’s employment is terminated during the Employment Period by
Executive for Good Reason (as defined herein) within thirty (30) days of the
initial existence of the Good Reason condition; or

(ii) Executive’s employment is terminated during the Employment Period hereof by
the Employer for any reason other than Cause (as defined herein):

then the Employer shall pay (or cause to be paid) to Executive, within
thirty-five (35) days following termination, a one-time lump sum cash payment
equal to (i) Executive’s Base Salary for: (A) six (6) months following such
termination, or (B) the remaining duration of the Employment Period (whichever
is greater) and (ii) an amount equal to the average annual cash bonus earned
during the past three calendar years preceding the calendar year in which the
Executive’s termination of employment is effective (exclusive of any election to
defer receipt of compensation Executive may have made). The amount paid in this
Section 4.2 shall be subject to federal, state and local tax withholding.
Executive shall also

 

4



--------------------------------------------------------------------------------

continue to be eligible to participate in the employee benefit plans referred to
in Section 3.2 for a period of one (1) year (continuing to pay the employee
portion of the premium costs for the active plan). Notwithstanding the
foregoing, if the applicable rules and regulations under Federal, Pennsylvania
or Maryland law prohibit the Employer from providing Executive with the
post-termination group health or other benefits coverage, either directly or
through COBRA, or if providing such coverage would subject the Employer to
penalties or excise taxes, then the Employer shall continue to pay to the
Executive the monthly amount equal to the COBRA premium amount being paid by its
former employees who are eligible for such COBRA participation or other benefits
coverage continuation, but the Employer shall not be required to provide the
Executive with enrollment and participation in the actual plans in which the
Employer’s employees are actually enrolled, except as required by applicable
law. Notwithstanding the foregoing, in lieu of ongoing coverage under the group
term life insurance program, the Employer shall pay Executive a lump sum payment
within thirty-five (35) days after Executive’s termination date in an amount
equal to 150% of the Employer’s actual premium cost of providing group term life
insurance coverage to Executive for the three-year period following Executive’s
termination date. If Executive is unable to continue to participate in any
employee benefit plan or program provided for under this Agreement, Executive
shall be compensated in respect of such inability to participate for a period of
one (1) year through payment by the Employer to Executive, of an amount equal to
the cost that would have been incurred by the Employer if Executive were able to
participate in such plan or program (less the employee portion of the premium
costs for the active plan) plus an amount which, when added to the Employer
annual cost to the Employer, would be sufficient after Federal, state and local
income and payroll taxes (based on the tax returns filed by Executive most
recently prior to the date of termination) to enable the Executive to net an
amount equal to the Employer annual cost to the Employer. The period of
continued health coverage required by Section 4980(B)(f) of the Internal Revenue
Code of 1986, as amended (“COBRA”) shall run concurrently with the coverage
provided herein.

(b) As used herein, Executive shall have “Good Reason” to terminate her
employment if one of the following conditions (i) through (iii) comes into
existence, Executive provides notice to the Employer of the existence of the
condition within 90 days of its initial existence, and the Employer fails to
remedy the condition within 30 days of receiving notice of its existence:

(i) The Employer has materially breached its material obligations under this
Agreement;

(ii) The Employer, without Executive’s prior written consent, changes or
attempts to change in any material respect the authority, duties, compensation,
incentive compensation, benefits or other terms or conditions of Executive’s
employment, or Executive’s reporting structure, in a manner that is adverse to
the Executive; or

 

5



--------------------------------------------------------------------------------

(iii) The Employer requires Executive to relocate her principal business
location forty (40) miles or more from the headquarters of Hamilton Bancorp,
Inc. as of the Effective Date.

(c) For the avoidance of doubt, if Executive terminates her employment for any
reason, including Good Reason, within one (1) year of the Effective Date, the
provisions of Section 4.3 shall apply in lieu of this Section 4.2.

4.3 Voluntary Termination or Termination Without Cause Within One Year of
Effective Date.

(a) In the event Executive’s employment is terminated either by (i) the
Executive, for any reason, including death or Disability (as defined below), or
for no reason, or (ii) the Employer, without Cause, within one (1) year of the
Effective Date, in place of any amounts otherwise owed and payable by the
Employer under Sections 4.1, 4.2 or 4.5, Executive shall be entitled to receive
from the Employer the following compensation and benefits:

(i) Executive shall be paid a cash payment equal to two (2) times the sum of:
(1) Executive’s highest annual Base Salary and (2) the highest cash bonus paid
to, or earned by, Executive during the calendar year of Executive’s date of
termination or either of the two (2) calendar years immediately preceding
Executive’s date of termination. For the avoidance of doubt, the two-year
lookback in this Section 4.3(a)(i) shall include looking at the Base Salary and
cash bonuses earned by Executive while employed at Hamilton Bancorp, Inc.; and

(ii) The Employer will continue to provide Executive life insurance coverage and
non-taxable medical and dental insurance coverage substantially comparable (and
on substantially the same terms and conditions) to the coverage maintained by
the Employer immediately prior to her termination under the same cost-sharing
arrangements that apply for active employees of the Employer as of Executive’s
date of termination. Such continued coverage shall cease upon the earlier of:
(i) the date which is two (2) years from Executive’s date of termination or
(ii) the date on which Executive becomes a full-time employee of another
employer, provided Executive is entitled to benefits that are substantially
similar to the health and welfare benefits provided by the Employer. If the
Employer cannot provide one or more of the benefits set forth in this
Section 4.3(a)(ii) because Executive is no longer an employee, applicable rules
and regulations prohibit such benefits or the payment of such benefits in the
manner contemplated, or it would subject the Employer to penalties, then the
Employer shall pay Executive a cash lump sum payment reasonably estimated to be
equal to the value of such benefits or the value of the remaining benefits at
the time of such determination. Such cash payment shall be made in a lump sum
within thirty-five (35) days after the later of Executive’s date of termination
or the effective date of the rules or regulations prohibiting such benefits or
subjecting the Employer to penalties.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Section 4.3 to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Section, either as a standalone benefit or when aggregated with other
payments to, or for the benefit of, Executive (collectively referred to as the
“Change in Control Benefits”) that are contingent on a change in control (as
defined under Code Section 280G) constitute an “excess parachute payment” under
Code Section 280G or any successor thereto, and in order to avoid such a result,
Executive’s benefits payable under this Agreement shall be reduced by the
minimum amount necessary so that the Change in Control Benefits that are payable
to Executive are not subject to penalties under Code sections 280G and 4999.

(c) For the avoidance of doubt, the benefits provided for in this Section 4.3
shall be limited to termination by the Company without Cause or termination by
the Executive for any reason, including death or Disability (as defined below)
or no reason, that occurs within one (1) year of the Effective Date and shall
not apply to any renewal term commencing after the one-year anniversary of the
Effective Date.

4.4 Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice of termination for Cause (as defined herein), in which
event the Employer shall not thereafter be obligated to make any further
payments hereunder other than amounts (including salary, expense reimbursement,
and employee benefits) accrued under this Agreement or accrued or vested under
the terms of any employee benefit plan or incentive and/or equity-based long
term incentive plan as of the date of such termination in accordance with
generally accepted accounting principles. As used herein, “Cause” shall mean the
following:

(a) Executive shall have committed an act of personal dishonesty with respect to
material communications with the Board or anyone to whom Executive reports;

(b) Executive’s willful misconduct in the performance of her duties as an
employee of the Employer;

(c) the issuance of a final cease-and-desist order by a state or federal agency
having jurisdiction over the Employer or any entity which controls the Employer
to the extent such cease-and-desist order requires the termination of
Executive’s employment;

(d) Executive’s breach of fiduciary duty;

(e) Executive’s material breach of any provision of this Agreement;

(f) Executive’s willful violation of any law, rule or regulation that
constitutes a felony (other than traffic violations or similar offenses);

(g) Executive’s deliberate and intentional refusal or failure (for reasons other
than incapacity due to accident or physical or mental illness) to perform
Executive’s duties to the Employer, where such refusal or failure continues for
a period of at least thirty (30) consecutive days following the receipt by
Executive of written notice from the Employer setting forth in reasonable detail
the facts upon which the Employer relies in concluding that Executive has
deliberately and intentionally refused or failed to perform such duties; or

 

7



--------------------------------------------------------------------------------

(h) Executive’s conduct that brings public discredit on or injures the
reputation of the Employer, in the Employer’s reasonable opinion.

4.5 Benefits Following Death or Disability.

(a) Following Executive’s total disability (as defined below) or death during
the Employment Period, the employment of the Executive will terminate
automatically, in which event the Bank shall not thereafter be obligated to make
any further payments hereunder other than amounts (including salary, expense
reimbursement, and employee benefits) accrued under this Agreement, amounts that
may be due pursuant to Section 4.3 or accrued or vested under the terms of any
employee benefit plan, or incentive and/or equity based long-term incentive plan
as of the date of such termination in accordance with generally accepted
accounting principles or as otherwise specifically provided herein. For purposes
hereof, “Disability” shall mean that the Executive, by reason of a medically
determinable physical or medical impairment that can be expected to result in
death or expected to last for a continuous period of at least twelve
(12) months, (i) is unable to engage in any substantial gainful activity, or
(ii) has received income replacement benefits for a period of at least three
(3) months under an accident or health plan of the Employer.

(b) In the event of a termination of this Agreement as a result of Executive’s
death, the Employer shall, as soon as administratively practicable, pay
Executive’s designated beneficiaries an amount equal to six months’ Base Salary
at the rate and as required by Section 3.1 and in effect immediately prior to
the date of death, together with payment in an amount equal to 100% of the
premium cost of COBRA continuation coverage under the applicable health plan of
the Employer or its Affiliates pursuant to Code Section 4980B for Executive’s
(i) surviving spouse for the period commencing as of the first day of the first
month next following Executive’s death and continuing for the duration of the
applicable COBRA continuation period and (ii) dependent children for the period
commencing as of the first day of the first month next following Executive’s
death and continuing until the earlier of (A) the duration of the applicable
COBRA continuation period, or (B) the date such dependent children cease to be
“qualifying children” under the Employer’s health plan, at the COBRA rate then
in effect as of the date of Executive’s death (as reasonably determined by the
Employer) (less the employee portion of the premium costs for the active plan)
and assuming an annual 10% increase in the amount of such COBRA premium over the
applicable periods of time described in this sentence. The period of continued
health coverage required by COBRA shall run concurrently with the coverage
provided herein. Executive’s dependents, beneficiaries and estate, as the case
may be, will also receive such survivor’s income and other benefits as they may
be entitled under the terms of the benefit programs, plans, and arrangements
described in Section 3.2 which provide benefits upon the death of Executive.

 

8



--------------------------------------------------------------------------------

(c) In the event of a termination of this Agreement as a result of the
Executive’s Disability, (A) the Employer shall pay Executive an amount equal to
six (6) months’ Base Salary at the rate and as required by Section 3.1 and in
effect immediately prior to the date of Disability, together with a payments in
an amount equal to 100% of the premium cost of COBRA continuation coverage under
the applicable health plan of the Employer or its affiliates pursuant to Code
Section 4980B for Executive’s (i) individual coverage and that of her spouse for
the period commencing as of the first day of the first month next following
Executive’s termination as a result of Disability and continuing for the
duration of the applicable COBRA continuation period and (ii) dependent children
for the period commencing as of the first day of the first month next following
Executive’s termination as a result of Disability and continuing until the
earlier of (A) the applicable COBRA continuation period or (B) the date such
dependent children cease to be “qualifying children” under the Employer’s health
plan, at the COBRA rate then in effect as of the date of Executive’s termination
as a result of Disability (as reasonably determined by the Employer) (less the
employee portion of the premium costs for the active plan) and assuming an
annual 10% increase in the amount of such COBRA premium over the applicable
periods of time described in this sentence. The Employer shall also pay
Executive payments within thirty-five (35) days after Executive’s termination
date equal to 150% of the Employer’s actual premium cost of providing group term
life insurance coverage to Executive for the three year period following
Executive’s date of Disability and (A) thereafter for as long as Executive
continues to be disabled, the Employer shall continue to pay an amount equal to
at least 60% of Base Salary in effect immediately prior to the date of
Disability until the earlier of Executive’s death or December 31 of the calendar
year in which Executive attains age 65, reduced by any disability payments from
any Employer provided disability insurance plans or programs and any benefits
payments received from the Federal Social Security or applicable state
disability benefits programs; and (B), to the extent not duplicative of the
foregoing, Executive shall receive those benefits customarily provided by the
Employer to disabled former employees, which benefits may include, but shall not
be limited to, life, medical, health, accident insurance and a survivor’s income
benefit. The period of continued health coverage required by COBRA shall run
concurrently with the coverage provided herein.

(d) For the purposes of (b) and (c) above, Executive or Executive’s dependents
shall pay the same percentage of the total cost of coverage under the applicable
employee benefit plans as Executive was paying, if any, when Executive’s
employment terminated. The total cost of Executive’s continued coverage shall be
determined using the same rates for health, life and/or disability coverage that
apply from time to time to similarly situated active employees.

4.6 Death or Disability Following Termination of Employment. Executive’s
disability or death following Executive’s termination of employment pursuant to
Section 4.2 shall not affect Executive’s right, or if applicable, the right of
Executive’s beneficiaries, to receive the payments for the balance of the period
described in Section 4.2 or 4.3, as applicable.

4.7 Beneficiary Designation. Executive may, at any time, by written notice to
the Employer, name one or more beneficiaries of any benefits which may become
payable by the Employer pursuant to this Agreement. If Executive fails to
designate a beneficiary any benefits to be paid pursuant to this Agreement shall
be paid to Executive’s estate.

 

9



--------------------------------------------------------------------------------

4.8 Preemptive Consideration. Notwithstanding anything to the contrary set forth
herein, if Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s, or any of its affiliates’,
affairs by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1) or any amendments or
supplements thereto), the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Employer may in its discretion
(i) pay Executive all or part of the compensation withheld while this
Agreement’s obligations were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended. If Executive is removed or
permanently prohibited from participating in the conduct of the Employer’s, or
any of its affiliates’, business affairs by an order issued by the FDIC or SEC,
or equivalent provisions relating to a regulator with supervisory authority over
the Employer or any of its affiliates, all obligations of the Employer and any
of its affiliates under this Agreement shall terminate as of the effective date
of the order, but vested rights of the parties shall not be affected.

4.9 FDIC Compliance. Notwithstanding anything herein contained to the contrary,
any payments to Executive by the Employer, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k) and FDIC
regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

ARTICLE V. Restrictive Covenants and Clawback.

5.1 Confidentiality and Non-disclosure. Executive acknowledges a duty of
confidentiality owed to the Employer and shall not, at any time during or after
Executive’s employment by the Employer, retain in writing, use, divulge,
disclose, furnish, or make accessible to any person or entity, without the
express authorization of the Board or senior management of the Employer, any
trade secret, private or confidential information or knowledge of the Employer
or any of their affiliates learned, obtained or acquired by Executive while so
employed, including but not limited to, proprietary business information,
products, processes, services, formulas, materials and formulations, research
and development, techniques or know-how, financial records, sales records and
data, customer lists, customer contact information and customer preference
information, historical volumes, business strategies and competitive sales or
marketing strategies and trade secrets as defined by Pennsylvania law. All
computer software, business cards, customer lists, price lists, contract forms,
catalogs, books, records, files and know-how acquired while an employee of the
Employer are acknowledged to be the property of the Employer (or the applicable
affiliate) and shall not be duplicated, removed from the Employer’s possession
or made use of other than in pursuit of the Employer’s business. Upon the
termination of the employment hereunder, the Executive shall deliver to the Bank
all correspondence, reports, customer files, customer lists, office keys,
manuals, advertising brochures, sample contracts, price lists, employee lists,
prospective employee or customer lists, mailing lists, letters, records and any
and all other documents pertaining to or containing information relative to the
business of the Bank, and the Executive shall not remove any of such records
either during the course of employment or upon the termination thereof.

 

10



--------------------------------------------------------------------------------

Executive understands that in the event of a violation of the provisions of this
Section 5.1, the Bank shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this
Section 5.1 shall be in addition to any legal or equitable remedies existing
between Executive, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

5.2 Intellectual Property Rights. Executive agrees that all literary work,
copyrightable material or other proprietary information or materials developed
by the Executive during the term of this Agreement and relating to, or capable
of being used or adopted for use in, the business of the Employer or any
Affiliates shall inure to and be the property of the Employer and Affiliates and
must be promptly disclosed to the Employer. Employee hereby transfers and
assigns to Employer all rights in and to such Intellectual Property. Both during
employment by the Employer and thereafter, the Executive shall, at the expense
of the Employer, execute such documents and do such things as the Employer
reasonably may request to enable the Employer or their nominee (i) to apply for
copyright or equivalent protection in the United States, Canada and elsewhere
for any literary work hereinabove referred in this paragraph, or (ii) to be
vested with any such copyright protection in the United States, Canada and
elsewhere.

5.3 Non-Competition and Non-solicitation.

(a) During the Employment Period and for a Restricted Period (as defined below)
after Executive ceases to be employed by or provide services to Employer, the
Executive shall not:

(i) solicit, either directly or indirectly, current or former customers of the
Employer or any of its subsidiaries to divert their business from the Employer
or its subsidiaries; and

(ii) solicit, either directly or indirectly, any person who is employed by the
Employer or any of its subsidiaries to leave the employment of the Employer; and

(iii) be engaged (other than by the Employer), either directly or indirectly, as
an officer, owner, shareholder (except as an investor owning less than 5% of the
outstanding publicly traded stock of any corporation so engaged), general or
limited partner, director, or employee or as an agent of, or a consultant to, or
otherwise give financial or other assistance to, any person or entity engaged in
(1) the banking or financial services industry, (2) starting a new bank, or
(3) any other activity in which the Employer or any of its subsidiaries were
engaged during the Employment Period, in any case anywhere within the Restricted
Territory. For purposes of this Section 5.3(a), the “Restricted Territory” shall
mean: (1) the Commonwealth of Pennsylvania (“PA”), provided this area within PA
is within a seventy-five (75) mile radius from the headquarters of Hamilton
Bancorp, Inc. as of the Effective Date; (2) the City of Baltimore, Maryland; and
(3) the following counties in Maryland: Baltimore County, Harford County,
Carroll County, Howard County, and Anne Arundel County.

 

11



--------------------------------------------------------------------------------

(b) The provisions of Section 5.3(a) shall be applicable commencing on the date
of this Agreement and continue for twelve (12) months after the effective date
of the termination of Executive’s employment in the case of Section 5.3(a)(i)
and twelve (12) months in the cases of Sections 5.3(a)(ii) and (iii) (the
“Restricted Period”). The covenants in this Section 5.3 shall not be affected by
the circumstances surrounding termination of Executive’s employment, except as
expressly provided in the Change in Control Agreement.

(c) The parties expressly acknowledge that the restrictions contained in this
Section 5.3 are reasonable in order to preserve the Employer’s good will and
other proprietary rights. Notwithstanding this acknowledgment, if a court having
jurisdiction makes a final judicial determination that the duration or
geographic scope of the restrictions in this Section 5.3 are unreasonable or
otherwise unenforceable, the covenants in Section 5.3 shall not be rendered void
but shall be amended to apply the maximum duration and geographic scope that
such court may judicially deem or indicate to be reasonable.

(d) For the purpose of Sections 5.2 and 5.3, the Employer shall be deemed to
refer to the Employer and all of their present or future affiliates.

5.4 Injunctive and Other Relief.

(a) Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the additional consideration paid hereunder,
which Executive acknowledges is adequate and sufficient consideration, and that
damages alone shall not be an adequate remedy for any breach by Executive of
Executive’s covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which the Employer may have, the Employer shall
be entitled to seek injunctive relief in any court of competent jurisdiction for
any breach or threatened breach of any such covenants by Executive without the
requirement of posting a bond. Nothing contained herein shall prevent or delay
the Employer from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the event of any breach or intended
breach by Executive of any of its obligations hereunder.

(b) In the event Executive breaches Executive’s obligations under Section 5.3,
the period specified therein shall be tolled during the period of any such
breach and any litigation seeking remedies for such breach and shall resume upon
the conclusion or termination of any such breach and any such litigation. The
remedies set forth in this Section are cumulative and in addition to any and all
other remedies available to the Employer at law or in equity.

(c) In addition to other remedies contained in this Agreement to which the
Employer may be entitled, the Employer shall receive attorney’s fees and any
other expenses incident to the maintenance of any action to enforce its rights
under this Agreement if such litigation is concluded or terminated, in whole or
in part, in the Employer’s favor.

 

12



--------------------------------------------------------------------------------

5.5 Disclosure. Executive agrees to disclose the restrictive covenants contained
in Sections 5.2 and 5.3 of this Agreement to any prospective employer prior to
employment with the prospective employer both during her employment by the
Employer and for a period of two (2) years following termination of employment
with the Employer.

5.6 Clawback. Executive acknowledges that the Executive is subject to any
clawback policy that may be adopted by the Board. Absent any formal clawback
policy, the Executive agrees that Executive shall be required to forfeit and pay
back to the Employer any bonus or other incentive compensation paid to Executive
if: (a) a court makes a final determination that the Executive directly or
indirectly engaged in fraud or misconduct that caused or partially caused the
need for a material financial restatement by the Employer; or (b) the
independent members of the Board determine that the Executive has committed a
material violation of the Employer’s Code of Conduct.

ARTICLE VI. Miscellaneous.

6.1 Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide the Employer with protection as nearly equivalent to that
found to be invalid or unenforceable and if any such provision shall be so
determined to be invalid or unenforceable by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.

6.2 Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by the Employer only to any affiliate or to any person
or entity which may become a successor in interest (by purchase of assets or
stock, or by merger, or otherwise) to the Employer in the business or a portion
of the business presently operated by it. Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto and each of their respective
permitted successors, assigns, heirs, executors and administrators, including
the restrictive covenants of this Agreement.

6.3 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
telegram, fax or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given as provided in this Agreement; provided that nothing herein shall
be deemed to affect the right of any party to serve process in any other manner
permitted by law.

 

13



--------------------------------------------------------------------------------

(a) If to the Employer:

Orrstown Bank

77 East King Street

Shippensburg, PA 17257

Attention: Director of Human Resources

(b) If to Executive:

Ms. Ellen Fish

Most Recent Address on File with the Bank

6.4 Entire Agreement and Modification. This Agreement between the parties, along
with the Change in Control Agreement of even date herewith, constitute the
entire agreement between the parties hereto with respect to the matters
contemplated herein and supersede all prior agreements and understandings with
respect thereto. Any amendment, modification, or waiver of this Agreement shall
not be effective unless in writing and agreed and executed by the Employer and
Executive. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege shall preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege
with respect to any occurrence and such failure or delay to exercise any right
shall be construed as a waiver of any right, remedy, power, or privilege with
respect to any other occurrence.

6.5 Governing Law, Forum. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law. All
actions hereunder shall be filed in the appropriate courts located in Cumberland
and Franklin Counties, Pennsylvania and Executive consents to venue and
jurisdiction therein.

6.6 Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

6.7 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

6.8 Attorneys’ Fees and Related Expenses. All reasonable attorneys’ fees and
related expenses incurred by Executive in connection with or relating to the
review and negotiation of this Agreement or, if Executive prevails in connection
with enforcing Executive’s rights under this Agreement, the enforcement by
Executive of Executive’s rights under this Agreement, shall be paid in full by
the Employer.

6.9 Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 4 herein or pursuant to the Change in
Control Agreement by seeking employment or otherwise and shall not be entitled
to set-off against the amount of any payments made pursuant to Section 4 herein
or pursuant to the Change in Control Agreement with respect to any compensation
earned by Executive arising from other employment.

 

14



--------------------------------------------------------------------------------

6.10 Indemnification. Except to the extent inconsistent with the Employer’s
certificate of incorporation or bylaws, the Employer will indemnify the
Executive and hold Executive harmless to the fullest extent permitted by law
with respect to Executive’s service as an officer and employee of the Employer
and its subsidiaries, which indemnification shall be provided following
termination of employment for so long as Executive may have liability with
respect to Executive’s service as an officer or employee of the Employer and its
subsidiaries. The Executive will be covered by a directors’ and officers’
insurance policy with respect to Executive’s acts as an officer to the same
extent as all other officers of the Employer under such policies.

6.11 409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Employer be obligated to commence payment or
distribution to the Executive of any amount that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A (“Section 409A”)
earlier than the earliest permissible date under Section 409A that such amount
could be paid without additional taxes or interest being imposed under
Section 409A. The Employer and Executive agree that they will execute any and
all amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the distribution provisions of Section 409A
and to cause any and all amounts due under this Agreement, the payment or
distribution of which is delayed pursuant to Section 409A, to be paid or
distributed in a single sum payment at the earliest permissible date under
Section 409A. Without limiting the generality of the foregoing, in the event
Executive is to receive a payment of compensation hereunder that is on account
of a separation from service (as defined in accordance with Section 409A), such
payment is subject to the provisions of Section 409A, and Executive is a “key
employee” of the Employer, then payment shall not be made before the date that
is six months after the date of separation from service (or, if earlier than the
end of the six month period, the date of the Executive’s death). Amounts
otherwise payable during such six month payment shall be accumulated and paid in
a lump sum on the first day of the seventh month. For purposes hereof, Executive
is a key employee of the Employer if, on her date of separation from service,
the Employer is publicly traded and he met the definition of key employee found
in Code Section 416(i)(1)(A)(i), (ii) or (iii) (disregarding Section 416(i)(5))
as of the last day of the calendar year preceding the date of separation.

6.12 Taxes and Withholdings. All amount paid to Executive under this Agreement
during for following the Employment Period shall be subject to withholding and
other employment taxes imposed by applicable law. Executive shall be solely
responsible for the payment of all taxes relating to the payment or provision of
any amounts or benefits paid to Executive hereunder or otherwise.

6.13 Non-Disparagement: Upon termination of employment hereunder, Executive
shall not malign, criticize or otherwise disparage Orrstown, the Bank or any of
their affiliates or any of their respective officers, employees or directors.

6.14 Release: Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits described are conditioned on
Executive’s execution and delivery to the Employer of an effective general
release and non-disparagement agreement (the “Release”) in a form prescribed by
the Employer and in substantial conformity with such agreement attached hereto
as Annex A and in a manner consistent with the requirements of the

 

15



--------------------------------------------------------------------------------

Older Workers Benefit Protection Act and any applicable state law. The Release
must be executed and become irrevocable by the 60th day following the date of
Executive’s termination of employment, provided that if the 60-day period spans
two (2) calendar years, then, to the extent necessary to comply with Code
Section 409A, the payments and benefits under this Agreement will be paid, or
commence, in the second calendar year.

6.15 Protected Disclosures and Other Protected Action: Nothing in this Agreement
shall be interpreted or applied to prohibit the Executive from making any good
faith report to any governmental agency or other governmental entity (a
“Government Agency”) concerning any act or omission that the Executive
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Executive’s ability to provide documents or other information,
without notice to the Company. In addition, for the avoidance of doubt, pursuant
to the federal Defend Trade Secrets Act of 2016, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law or
under this Agreement or the Restrictive Covenants Agreements for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

6.16 Other Rights. Nothing in this Agreement is intended to limit Executive’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of her employment under any group insurance plan, policy or
arrangement of the Employer in accordance with the terms of such plan, policy or
arrangement, (b) elect COBRA benefits in accordance with the applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.

6.17 Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under Article 5 of this Agreement
shall continue despite the expiration of the term of this Agreement or its
termination.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Name: Ellen Fish (“Executive”)

/s/ Ellen Fish

Signature ORRSTOWN FINANCIAL CORPORATION (“Orrstown”) By:  

/s/ Thomas R. Quinn, Jr.

Name: Thomas R. Quinn, Jr. Title:   President and Chief Executive Officer
ORRSTOWN BANK (the “Bank”) By:  

/s/ Thomas R. Quinn, Jr.

  Name: Thomas R. Quinn, Jr.   Title: President and Chief Executive Officer

[Signature Page to Fish Employment Agreement]



--------------------------------------------------------------------------------

ANNEX A

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and
between Ellen Fish (the “Executive”), Orrstown Financial Services, Inc., a
corporation organized and existing under the laws of the Commonwealth of
Pennsylvania (the “Corporation”) and Orrstown Bank, a Pennsylvania-chartered
bank and trust company (the “Bank”).

WHEREAS, the Executive, the Corporation and the Bank entered into an Employment
Agreement dated                                     , (the “Employment
Agreement”) that sets forth the terms and conditions of the Executive’s
employment with the Corporation and the Bank, including the circumstances under
which the Executive is eligible to receive severance pay.

NOW, THEREFORE, the Executive, the Corporation and the Bank each intending to be
legally held bound, hereby agree as follows:

1. Consideration. In consideration for a release of claims and other promises
and covenants set forth herein, the Corporation and the Bank agree to pay the
Executive such consideration as is specified in Section         of the
Employment Agreement in accordance with the terms and conditions of the
Employment Agreement.

2. Executive’s Release. The Executive on the Executive’s own behalf and together
with the Executive’s heirs, assigns, executors, agents and representatives (the
“Releasors”) hereby generally releases and discharges the Corporation and the
Bank and their respective subsidiaries, affiliates and the respective
predecessors, successors (by merger or otherwise) and assigns of any of the
foregoing, together with each and every of the present, past and future
officers, managers, directors, shareholders, members, general partners, limited
partners, employees and agents of any of the foregoing, and the heirs and
executors of any of the foregoing (herein collectively referred to as the
“Releasees”) from any and all suits, causes of action, complaints, obligations,
demands, common law or statutory claims of any kind, whether in law or in
equity, direct or indirect, known or unknown (hereinafter “Claims”), which the
Executive ever had or now has against the Releasees, or any one of them
occurring up to and including the date of this Agreement. Notwithstanding
anything herein to the contrary, the Executive’s release is not and shall not be
construed as a release of any future claim by the Executive against the
Corporation or the Bank or of any claim to enforce the Executive’s rights under
this Agreement. Subject to the preceding sentence, this release specifically
includes, but is not limited to:

(a) any and all Claims for wages and benefits including, without limitation,
salary, stock options, stock, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, and bonuses;

(b) any and all Claims for wrongful discharge, breach of contract, whether
express or implied, and Claims for breach of implied covenants of good faith and
fair dealing;

 

A-1



--------------------------------------------------------------------------------

(c) any and all Claims for alleged employment discrimination on the basis of
race, color, religion, sex, age, national origin, veteran status, disability
and/or handicap, in violation of any federal, state or local statute, ordinance,
judicial precedent or Employee order, including but not limited to claims for
discrimination under the following statutes: Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C.
§1981; the Civil Rights Act of 1991; the Age Discrimination in Employment Act,
as amended, 29 U.S.C. §621 et seq.; the Older Workers Benefit Protection Act 29
U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of 1972, as amended, 29
U.S.C. §701 et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the
Fair Labor Standards Act, as amended, 29 U.S.C. §201, et seq.; the Fair Credit
Reporting Act, as amended, 15 U.S.C. §1681, et seq.; and the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1000, et seq. (“ERISA”) or
any comparable state statute or local ordinance;

(d) any and all Claims under any federal or state statute relating to employee
benefits or pensions;

(e) any and all Claims in tort, including but not limited to, any Claims for
assault, battery, misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional or negligent infliction of emotional
distress, duress, loss of consortium, invasion of privacy and negligence; and

(f) any and all Claims for attorneys’ fees and costs.

3. Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to the Employee in this Agreement, the Releasors irrevocably
and unconditionally fully and forever waive, release, and discharge the
Releasees from any and all Claims, occurring up to and including the date of
this Agreement arising under the Age Discrimination in Employment Act (ADEA), as
amended, and its implementing regulations. By signing this Agreement, the
Executive acknowledges and confirms that:

(a) the Executive has read this Agreement in its entirety and understands all of
its terms;

(b) by this Agreement, the Executive has been advised in writing of the right to
consult with an attorney of the Executive’s choosing before executing this
Agreement;

(c) the Executive knowingly, freely, and voluntarily assents to all of the terms
and conditions set out in this Agreement, including, without limitation, the
waiver, release, and covenants contained in it;

(d) the Executive is executing this Agreement, including the waive and release,
in exchange for good and valuable consideration in addition to anything of value
to which the Executive is otherwise entitled;

 

A-2



--------------------------------------------------------------------------------

(e) the Executive was given at least twenty-one (21) days to consider the terms
of this Agreement and consult with an attorney of the Executive’s choice,
although Executive may sign it sooner if desired;

(f) the Executive acknowledges that the Executive has seven (7) days from
signing this Agreement to revoke the releases in this paragraph by delivering
notice of revocation in writing to [NAME], [TITLE], at [ADDRESS] before the end
of this seven-day period, and that if Executive does not revoke the releases in
this paragraph within the seven-day period, the Executive’s acceptance of this
Agreement shall become binding and enforceable on the eighth day;

(g) the Executive understands that the release contained in this paragraph does
not apply to rights and claims that may arise after the Executive signs this
Agreement.

4. General Release Exceptions. This Agreement does not waive, release, or
discharge (a) any right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission, or other federal administrative agency,
though the Executive waives any right to monetary relief related to such charge
or complaint; (b) claims that cannot be waived by law; (c) indemnification
rights Executive has against the Employer; (d) any rights under severance
provisions under the Employment Agreement; (e) rights to benefits under any
employment benefit plan as defined in Section 3(3) of ERISA 29 U.S.C. 1002(3)
and any non-qualified deferred compensation plan or arrangement under which
Executive is a participant; and (f) rights to elect health care continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

5. Acknowledgments. The Executive understands that the release of Claims
contained in this Agreement extends to all of the aforementioned Claims and
potential Claims which arose on or before the date of this Agreement, whether
now known or unknown, suspected or unsuspected, and that this constitutes an
essential term of this Agreement. The Executive further understands and
acknowledges the significance and consequences of this Agreement and of each
specific release and waiver, and expressly consents that this Agreement shall be
given full force and effect to each and all of its express terms and provisions,
including those relating to unknown and uncompensated Claims, if any, as well as
those relating to any other Claims specified herein.

6. Remedies. All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Agreement. This Agreement may be pleaded
as a full bar to the enforcement of any Claim that the Executive may assert
against the Releasees. The non- prevailing party in any litigation shall pay for
the prevailing party’s costs and expenses of litigation including without
limitation the prevailing parties attorney’s fees.

7. No Admission. Neither the execution of this Agreement by the Corporation and
the Bank, nor the terms hereof, constitute an admission by the Corporation or
the Bank of any liability to the Executive.

 

A-3



--------------------------------------------------------------------------------

8. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof, and shall be binding upon their
respective heirs, executors, administrators, successors and assigns. In the
event there is any inconsistency between the terms of this Agreement and the
Employment Agreement, the terms of this Agreement shall control.

9. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

10. Executive’s Representation. The Executive represents and warrants that he or
she has not assigned any claim that he or she purports to release hereunder and
that he or she has the full power and authority to enter into this Agreement and
bind each of the persons and entities that the Executive purports to bind. The
Executive further represents and warrants that he is subject to, and will
continue to abide by all surviving provisions of her Employment Agreement, dated
[•], including, without limitation, the covenants regarding confidentiality,
non-solicitation, non-competition, and non-disparagement (the “Covenants”), all
of which are incorporated by reference as if set forth herein in their entirety.
Nothing in this agreement is intended to modify, supersede, or replace any
provision, right or obligation of the Executive under the Covenants.

11. Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged, or terminated, except by a written agreement signed by the
parties hereto.

12. Governing Authority. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflicts of laws of any jurisdiction. The Executive agrees
that the Corporation and the Bank shall have the right to commence and maintain
an action hereunder in the state and federal courts appropriate for the location
at which the Corporation maintains its corporate offices, and the Executive
hereby submits to the jurisdiction and venue of such courts.

13. Fees and Costs. The parties shall bear their own attorneys’ fees and costs.

14. Counterparts. This Agreement may be executed in counterparts.

15. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital.

[signature page follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive, acknowledging that he or she is acting of her
or her own free will after having had the opportunity to seek the advice of
counsel and a reasonable period of time to consider the terms of this Agreement,
and the Corporation and the Bank, have caused the execution of this Agreement as
of this day and year written below.

 

EXECUTIVE      WITNESS By:  

 

     By:   

 

Name:  

 

     Name:   

 

Date:  

 

     Date:   

 

ORRSTOWN FINANCIAL SERVICES, INC.      ORRSTOWN BANK By:  

                                              

     By:   

                                                                   

Name:  

 

     Name:   

 

Title:  

 

     Title:   

 

Date:  

 

     Date:   

 

 

A-5